DETAILED ACTION
The following claims are pending in this office action: 1-20
The following claims are amended: 1, 4, 5, 7, 9, 12-13, 15, 17 and 20
The following claims are new: -
The following claim is cancelled: -
Claims 1-20 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Objections Withdrawn
The objections to the specification are withdrawn based on the amendments
The objections to claims 1-20 are withdrawn based on the amendments
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 02/02/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.  
Applicant overall position regarding the rejections under 35 USC § 103 is that Micali et al., (US Pub. 2008/0211624) (hereinafter “Micali”), W. Whyte et al., “A Security Credential Management System for V2V communications, “IEEE Vehicular Networking Conference, 2013. pp. 1-8. (hereinafter “Whyte”), and Yipin Sun et al., “NEHCM: A Novel and Efficient Hash-chain based Certificate Management Scheme for Vehicular Communications“ 2010 5th International ICST Conference on Communications and Networking in China (hereinafter “Sun”) does not, in combination correspond to the “receiving, by a first entity, one or more device requests from one or more devices, each device request requesting one or more digital certificates for the associated device” and “wherein the CA is operable to generate, from each certificate generation request, an encrypted digital package which is an encryption of a digital 
Applicant explains:
Micali describes that the X and Y codes are used by a verifier to verify that a given certificate that is used by an end-user is valid – i.e., not expired or revoked.  Micali does not disclose or teach that the X and Y codes are used to recover a digital certificate for use by an associated device, as required by the claims.  Instead, in Micali, the certificates are provided to the end-user device in a form that does not require recovery or activation by the end user device using activation codes.  The end-user device can freely use a certificate without verification codes X and Y.  

Furthermore, applicant explains:

Micali fails to disclose or teach that the associated device which is recovering the digital certificate using the associated activation code is the one which requested the digital certificate in the first instance as further required by the claims.  The X and Y codes are used by an entity, i.e., the verifier, that is different from the one requesting the certificates.  


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The amended claims are within the scope and content of the prior art as the verification codes/validation proofs are substantially equivalent to the activation codes described by the applicant.  The applicant explains that the X and Y codes used by Micali are not “activation codes”.  Applicant defines activation codes as codes to recover or activation of a digital certificate for use by an associated device.  
Furthermore, the amended claims are within the scope and content of the prior art as the prior art teaches that the associated device uses and requests the activated/recovered digital certificate.  The applicant explains in Micali, the X and Y verification codes are not used by the entity requesting the certificates.  Micali however, describes that the user device requests the digital certificate: [Micali, Para. 0147] User device U requests a digital certificate; [para. 0148] the first time the user device contacts the vendor, it is issued a certificate.  The user device then can utilize the certificate to access services [para. 0148].  Thus, the user device both requests the digital certificate and uses the device certificate.  Alternatively, Sun also teaches that the associated device [the vehicle] recovers the digital certificate by using the activation key and uses the digital certificate, as described in the non-final rejection and the 103 rejection below.   As the user device in Micali uses/activates the digital certificate, and the vehicle in Sun uses/activates the digital certificate, the amended claims are within the scope and content of the prior art.  
, several validation parameters can be used to activate a SSL certificate (“certificate activation” see first paragraph).  The applicant’s specification explains that activation code is a short bitstring without which the certificate acquired cannot be used [see instant application, para. 00138].  Likewise the validation proof explained in Micali is a short bitstring [see Micali, para. 0105].  The digital certificate cannot be used by the user device without the 20-byte value validation proof, and the certificate is turned off – [see Micali, example 7, para. 0146-0148]. As the embodiment described in Micali closely fits the limitation described in the instant application, there is no substantive difference between the claim limitation at issue and the prior art.  
A person of ordinary skill in the in the pertinent art would have been able to use the Micali reference.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level. Chore-Time Equipment, Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983). See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). At the time of filing, it would have been obvious to use Grubbs to satisfy the limitation of determining whether to permit or block the passage in 
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the independent claims are within the metes and bounds possessed by the public.  

Applicant’s additional remarks regarding the 35 USC § 103 rejections are directed to dependent claims to the effect that they are allowable in light of the nonobviousness of the independent claims.  As the limitations of the independent claims are taught by the prior art as explained above, the corresponding limitations in the dependent claims are also taught, and the rejection regarding the dependent claims are maintained.

	In regards to applicant’s request that claims 1-20 of the non-statutory double patenting rejections be held in abeyance because no patent has yet issued: it is the position of the USPTO that as filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. See MPEP § 804, subsection I.B.1. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-7, 9-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Simplicio, JR. et al., (US Pub. 2019/0215165) (hereinafter “Simplicio”)  in view of Micali et al., (US Pub. 2008/0211624) (hereinafter “Micali”).

As per claim 1, Simplicio teaches receiving, by a first entity, one or more device requests from one or more devices, each device request requesting one or more digital certificates for the associated device;  (Simplicio, claim 1, ln. 8-11)
for each device request, performing operations of:  (Simplicio, claim 1, ln. 12)
generating, by the first entity, one or more certificate generation requests, [each certificate generation request being generated using the associated blinded activation code]; (Simplicio, claim 1, ln. 16-17, each certificate generation request being generated using the associated blinded activation code will be taught later)
sending to a certificate authority (CA), by the first entity, each certificate generation request, wherein the CA is unable to link the certificate generation request to the associated device; (Simplicio, claim 1, ln. 20-23)
wherein the CA is operable to generate, from each certificate generation request, an encrypted digital package which is an encryption of a digital package comprising an associated digital certificate which is recoverable from the encrypted package by the associated device using the associated activation code. (Simplicio, claim 1, ln. 26-31)
	Simplicio does not teach obtaining by the first entity, using information on the associated device, one or more blinded activation codes associated with one or more activation codes associated with one or more digital certificates to be issued for the device, wherein the first entity is unable to determine the 
	However, Micali teaches obtaining by the first entity, using information on the associated device, one or more blinded activation codes associated with one or more activation codes associated with one or more digital certificates to be issued for the device, wherein the first entity is unable to determine the one or more associated activation codes; ([Micali, para. 0098; para. 0185; para. 0373; para. 0387] two byte secret keys or validation codes [X and Y, the activations codes] are randomly selected and from them, computes two corresponding values using a one way hash function [X’ and Y’, the blinded activation code].  X and Y are kept secret while X’ and Y’ are sent to the responder [the first entity] as part of the certificate.  X can also incorporate D’s identifier, so as to spare dealing with D’s serial number [information associated with the device] and the hash validation field separately.  The responder does not store the secret key, and as the function is one-way, the responder is blind to the generated activation code) 
each certificate generation request being generated using the associated blinded activation code; ([Micali, para. 0098;] In addition to traditional quantities, the certificates also includes X’)  	At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings to Micali to include the additional elements of obtaining by the first entity, using information on the associated device, one or more blinded activation codes associated with one or more activation codes associated with one or more digital certificates to be issued for the device, wherein the first entity is unable to determine the one or more associated activation codes; each certificate generation request being generated using the associated blinded activation code.  One of ordinary skill in the art would have been motivated to make this modification because the blinded activation codes output at periodic intervals is non-secret data.  Using the blinded activation codes, the entity colluding with the CA may only “expose” public information (Micali, para. 0144). The codes, once generated, can be managed with greater ease (e.g., by unsecured entities) and without any threat to security (Micali, para. 0319).  

As per claim 2, Simplicio, in view of Micali teaches claim 1.  
Micali also teaches wherein each activation code depends on an interval of time for which each associated digital certificate is to be activated.  ([Micali, para. 0098] the activation code X’ is different based on date D, an interval of time which each associated digital certificate is to be activated)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings of Micali to include the additional element of wherein each activation code depends on an interval of time for which each associated digital certificate is to be activated.  One of ordinary skill in the art would have been motivated to make this modification because by associating the activation code with an interval of time, a particular function of the device can be controlled for that interval of time, in a dynamic fashion (Micali, para. 0178; para. 0179). 

As per claim 3, Simplicio, in view of Micali teaches claim 1.  
Simplicio also teaches wherein the CA is unable to determine the associated activation code nor the associated blinded activation code ([Simplicio, claim 1, ln. 21-25; claim 14, ln. 31-33] the CA is unable to link the certificate generation request to the associated device, unable to link the certificate activation data in the certificate generation request to the activation data, is not provided any information on the device, not provided the first activation data, and not provided with the associated parameter value, and so is unable to determine the associated activation code nor the associated blinded activation code)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Simplicio and Micali for the same reasons as disclosed above.

As per claim 4, Simplicio in view of Micali teaches claim 1. 
Simplicio also teaches, wherein the one or more certificate generation requests comprise a plurality of certificate generation requests, and the CA is unable to determine whether any certificate generation requests are associated to a single device.  ([Simplicio, claim 2, ln. 1-3; claim 1, ln. 21-23] the one or more certificate generation requests are a plurality of certificate generation requests.  The CA is unable to link or associate the certificate generation request to the associated device.])
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Simplicio and Micali for the same reasons as disclosed above.

As per claim 5, Simplicio in view of Micali teaches claim 1.  
Simplicio also teaches for each certificate generation request, generating, by the CA, an encrypted digital package which is an encryption of a digital package comprising an associated digital certificate which is recoverable from the encrypted package using an activation code associated with the blinded activation code; (Simplicio, claim 3, ln. 1-6)
wherein generating the digital encrypted package comprises: (Simplicio, claim 3, ln. 7-8)
generating the digital package; (Simplicio, claim 3, ln. 9)
generating an encryption key to depend on the blinded activation code; (Simplicio, claim 3, ln. 10-11)
encrypting the digital package under the encryption key.  (Simplicio, claim 3, ln. 13)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Simplicio and Micali for the same reasons as disclosed above.

As per claim 6, Simplicio in view of Micali teaches claim 1.
(Simplicio, claim 5, ln. 1-4, a second entity generating the associated activation code and computing the blinded activation code will be taught later)
Simplicio does not teach a second entity that generated the associated activation code and computed the blinded activation code from the activation code.  
However, Micali teaches a second entity that generated the associated activation code and computed the blinded activation code from the activation code.  ([Micali, para. 0098] the CA [second entity] randomly selects two values [the activation code] and computes the corresponding blinded activation code X’)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings of Micali to include the additional element of a second entity that generated the associated activation code and computed the blinded activation code from the activation code.  One of ordinary skill in the art would have been motivated to make this modification because a second entity generating the activation code allows for greater security, efficiency, and ease of management; i.e. when the credential generation system (the first entity/the SA that generates the ticket/credential) is separated from the activation code generating system (the second entity/the RTC that generates the activation code) (Micali, para. 0309-0319). 

As per claim 7, Simplicio in view of Micali teaches claim 6.
Simplicio also teaches wherein the second entity and the CA together are unable to link the blinded activation code to any associated certificate generation request.  ([Simplicio, claim 6, ln. 1-3; claim 1, ln. 17-19)] the second entity and the CA are unable to link the first activation data [including the blinded activation code] to any associated certificate activation data.  The associated certificate generation request is made of associated certificate activation data generated from the first activation data.  Thus, the second entity and the CA are unable to link the blinded activation code to any associated certificate generation request)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Simplicio and Micali for the same reasons as disclosed above.

As per claim 9, Simplicio in view of Micali teaches claim 1.  
Micali also teaches wherein each blinded activation code is determined using an output of a pseudorandom function applied to an input comprising the information on the associated device; [(Micali, para. 0260; para. 0262) describing that pseudo-random functions with seeds would suffice for purposes of the secret key]
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings of Micali to include the additional element of each blinded activation code is determined using an output of a pseudorandom function applied to an input comprising the information on the associated device.  One of ordinary skill in the art would have been motivated to make this modification because such a function will enable the blind activation message to operate one-way, thus enhancing unpredictability of the private-key to third parties (Micali, para. 0260). 

As per claim 10, Simplico in view of Micali teaches claim 9.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 2.  

As per claim 11, Simplico in view of Micali teaches claim 9.  


As per claim 12, Simplico in view of Micali teaches claim 9.  
As this claim has limitations that are similar to those of claim 3, it is rejected with the same rational applied against claim 3.  

As per claim 13, Simplico in view of Micali teaches claim 9.  
As this claim has limitations that are similar to those of claim 4, it is rejected with the same rational applied against claim 4.  

As per claim 14, Simplico in view of Micali teaches claim 9.  
As this claim has limitations that are similar to those of claim 5, it is rejected with the same rational applied against claim 5.  

As per claim 15, Simplico in view of Micali teaches claim 9.  
As this claim has limitations that are similar to those of claim 6, it is rejected with the same rational applied against claim 6.  

As per claim 17, Simplico in view of Micali teaches claim 1
Simplico also teaches [a computer system comprising one or more processors and computer storage, the computer system being programmed to perform] as a first entity programmed to operate as one of entities operable to perform computing on digital values and to communicate with each other, the entities being to manage digital certificates for use by devices in authentication operations, each : (Simplico, claim 1, ln. 1-7, a computer system comprising one or more processors and computer storage, the computer system being programmed to perform will be taught later)
Simplico does not teach a computer system comprising one or more processors and computer storage, the computer system being programmed to perform.  
However, Micali teaches a computer system comprising one or more processors and computer storage, the computer system being programmed to perform.  ([Micali, para. 0177] the described technology may be performed on PCs, Laptops, and other systems comprising one or more processors and computer storage)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings of Micali to include a computer system comprising one or more processors and computer storage, the computer system being programmed to perform.  One of ordinary skill in the art would have been motivated to make this modification in order to use certificates to implement controls over computer systems (Micali, para. 0178). 
This claim recites a computer system that is programmed to operate in accordance to the steps disclosed in the method of claim 1, have limitations that are similar to those of claim 1, and thus is rejected with the same rationale applied against claim 1.   

As per claim 18, Simplico in view of Micali teaches claim 17.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 2.  

As per claim 19, Simplico in view of Micali teaches claim 17.  


As per claim 20, Simplico in view of Micali teaches claim 17.  
As this claim has limitations that are similar to those of claim 4, it is rejected with the same rational applied against claim 4.  

Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Simplicio  in view of Micali and further in view of W. Whyte et al., “A Security Credential Management System for V2V communications, “ IEEE Vehicular Networking Conference, 2013. pp. 1-8. (hereinafter “Whyte”). Whyte is cited in IDS dated 3/11/2019.
	
As per claim 8, Simplicio in view of Micali teaches claim 1.  
	Simplicio does not teach wherein each digital certificate is a pseudonym certificate.  
	However, Whyte teaches wherein each digital certificate is a pseudonym certificate.  ([Whyte, pg. 2, col. 2, ln. 36-39] Pseudonym CA [PCA]: Issues short-term [pseudonym] certificates to devices)
	At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Simplicio with the teachings of Micali to include the additional element of wherein each digital certificate is a pseudonym certificate.  One of ordinary skill in the art would have been motivated to make this modification because sending pseudonym certificates allows the system to protect privacy from inside attackers (Whyte, pg. 4, col. 2, ln. 46-48).

As per claims 16, Simplico in view of Micali teaches claim 9.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Micali in view of Whyte and further in view of Yipin Sun et al., “NEHCM: A Novel and Efficient Hash-chain based Certificate Management Scheme for Vehicular Communications“ 2010 5th International ICST Conference on Communications and Networking in China. (hereinafter “Sun”).  
As per claim 1, Micali teaches receiving, by a first entity, one or more device requests from one or more devices, each device request requesting one or more digital certificates for the associated device;  ([Micali, para. 0147; para. 0178-0179; para. 0379] User U requests one or more certificates, and the request is received by the vendor.  The user requests certificates from one or more devices.  A responder [the first entity] answers queries.]
for each device request, performing operations of:  ([Micali, para. 0179] the device may request)
obtaining by the first entity, using information on the associated device, one or more blinded activation codes associated with one or more activation codes associated with one or more digital certificates to be issued for the device, each activation code associated with a respective plurality of the one or more devices, ([Micali, para. 0185] the validity field/proof could also be used as D’s identifier and so is associated with a plurality of the one or more devices as it is the identifier for those devices) ([Para. 0098; para. 0185; para. 0373; para. 0387] two byte secret keys or validation codes [X and Y, the activations codes] are randomly selected and from them, computes two corresponding values using a one way hash function [X’ and Y’, the blinded activation code].  X and Y are kept secret while X’ and Y’ are sent to the responder [the first entity] as part of the certificate.  X can also incorporate D’s identifier, so as to spare dealing with D’s serial number [information associated with the device] and the hash validation field separately.  The responder does not store the secret key, and as the function is one-way, the responder is blind to the generated activation code) 
[generating, by the first entity, one or more certificate generation requests,] each certificate generation request being generated using the associated blinded activation code; ([Micali, para. 0098;] In addition to traditional quantities, the certificates also includes X’.  Generating, by the first entity, one or more certificate generation requests will be taught later.)
Micali does not teach sending to a certificate authority (CA), by the first entity, each certificate generation request, wherein the CA is unable to link the certificate generation request to the associated device;
	However, Whyte teaches sending to a certificate authority (CA), by the first entity, each certificate generation request, wherein the CA is unable to link the certificate generation request to the associated device; ([Whyte, pg. 2, col 2, ln. 40-41; pg. 5, col. 1, ln. 17-23] the Registration Authority [the first entity, RA] generates requests for pseudonym certificates to the PCA (the certificate authority).  The RA shuffles requests for the devices before sending them to the PCA so that the CA is unable to link the request to the associated device)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali with the teachings of Whyte to include the additional element of sending to a certificate authority (CA), by the first entity, each certificate generation request, wherein the CA is sending pseudonym certificates where the CA is unable to link the certificate generation request to the associated device allows the system to protect privacy of the device from inside attackers (Whyte, pg. 4, col. 2, ln. 46-48).
	Micali in view of Whyte does not teach wherein the CA is operable to generate, from each certificate generation request, an encrypted digital package which is an encryption of a digital package comprising an associated digital certificate which is recoverable from the encrypted package by the associated device using the associated activation code.  
	However, Sun teaches wherein the CA is operable to generate, from each certificate generation request, an encrypted digital package which is an encryption of a digital package comprising one of the digital certificate which is recoverable from the encrypted package by the associated device using the associated activation code so that the recovered digital certificate can be used by the associated device for message authentication. ([Sun, pg. 2, col. 2, ln. 12-15; pg. 4, col. 1, ln. 1-3, pg. 4, sec. 3D; pg. 1, col. 1, ln. 41 to col. 2, ln. 3] the CA can issue several pseudonyms [the encrypted digital package comprising one of the digital certificate] lacking a serial number.  The digital package is encoded such that only a device possessing the private key of the vehicle can obtain the certificate fragment associated with the pseudonyms. The complete digital certificate is recoverable by the vehicle [the associated device] by using activation key (the blinded activation code) that is later activated by the secret key [the associated activation code].  The vehicle uses the recovered complete digital certificate for signing a message [for message authentication])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali with the teachings of Sun to include the additional element of wherein the CA is operable to generate, from each certificate generation request, an encrypted digital package which is an encryption of a digital package comprising an associated digital certificate which is recoverable so that the recovered digital certificate can be used by the associated device for message authentication.  One of ordinary skill in the art would have been motivated to make this modification because such a scheme would preserve the privacy of the associated device as it is infeasible to reveal the linkability among the pseudonym certificates without knowledge on the correct seeds (Sun, pg. 2, col. 1, ln. 15-19).

As per claim 2, Micali, in view of Whyte, and further in view of Sun teaches claim 1.  
Micali also teaches wherein each activation code depends on an interval of time for which each associated digital certificate is to be activated.  ([Micali, para. 0098] the activation code X’ is different based on date D, an interval of time which each associated digital certificate is to be activated)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Micali, Whyte and Sun for the same reasons as disclosed above.

As per claim 4, Micali, in view of Whyte, and further in view of Sun teaches claim 1. 
Whyte also teaches, wherein the one or more certificate generation requests comprise a plurality of certificate generation requests, and the CA is unable to determine whether any certificate generation requests are associated to the associated device.  ([Whyte, pg. 2, col 2, ln. 40-41; pg. 5, col. 1, ln. 17-23] the Registration Authority [the first entity, RA] generates requests for pseudonym certificates to the PCA (the certificate authority).  The RA shuffles requests for the devices before sending them to the PCA so that the CA is unable to link the request to the associated device.)
It would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali with the teachings of Whyte to include the additional element of sending to a certificate authority (CA), by the first entity, each certificate generation request, wherein the CA is unable to link the certificate generation request to the associated device.  One of ordinary skill in the art would sending pseudonym certificates where the CA is unable to link the certificate generation request to the associated device allows the system to protect privacy of the device from inside attackers (Whyte, pg. 4, col. 2, ln. 46-48).

As per claim 5, Micali in view of Whyte, and further in view of Sun teaches claim 1.  
Sun also teaches the generating of digital encrypted package by the CA comprises: ([Sun, pg. 3-4, sec. 3C] certificate generation by the CA)
generating the digital package; ([Sun, pg. 3, col. 2, ln. 15-18] CA generates pseudonyms)
generating an encryption key to depend on the blinded activation code; ([Sun, pg. 3, col. 2, ln. 3-9 and pg. 4, col. 1, ln. 6-17] the hash seed [an encryption key] to depend on the activation key [the blind activation code])
encrypting the digital package under the encryption key.  ([Sun, pg. 4, col. 1, ln. 1-17] the response message that encrypts the digital package under the encryption key)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali with the teachings of Sun to include the additional elements wherein the generating of the digital encrypted package by the CA comprises: generating the digital package; generating an encryption key to depend on the blinded activation code; encrypting the digital package under the encryption key.  One of ordinary skill in the art would have been motivated to make this modification because by combining the blind activation code with the certificate, the first unit entity need not issue multiple certificates, needing only to activate the certificates reducing the bandwidth cost of the system, and such system would also prevent DOS attacks on the first entity (Sun, pg. 1, col.2, ln. 37-40 and pg. 2, col. 1, ln. 1-8).

As per claim 6, Micali in view of Whyte and Sun teaches claim 1.  
([Micali, para. 0098] the CA [second entity] randomly selects two values [the activation code] and computes the corresponding blinded activation code X’)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Micali, Whyte and Sun for the same reasons as disclosed above.
As per claim 8, Micali in view of Whyte, and further in view of Sun teaches claim 1.  
	Micali does not teach wherein each digital certificate is a pseudonym certificate.  
	However, Whyte teaches wherein each digital certificate is a pseudonym certificate.  ([Whyte, pg. 2, col. 2, ln. 36-39] Pseudonym CA [PCA]: Issues short-term [pseudonym] certificates to devices)
	At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali with the teachings of Whyte to include the additional element of wherein each digital certificate is a pseudonym certificate.  One of ordinary skill in the art would have been motivated to make this modification because sending pseudonym certificates allows the system to protect privacy from inside attackers (Whyte, pg. 4, col. 2, ln. 46-48).

As per claim 9, Micali in view of Whyte, and further in view of Sun teaches claim 1.  
Micali also teaches wherein each blinded activation code is determined using an output of a pseudorandom function applied to an input comprising the information on the associated device; [(Micali, para. 0260; para. 0262) describing that pseudo-random functions with seeds would suffice for purposes of the secret key]
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Micali, Whyte and Sun for the same reasons as disclosed above.


As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 2. 

As per claim 12, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 4. 

As per claim 13, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 5. 

As per claim 14, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 6. 

As per claim 16, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 8. 

As per claim 17 Micali in view of Whyte, and further in view of Sun teaches claim 1.  
Micali also teaches a computer system comprising one or more processors and computer storage, the computer system being programmed to perform as a first entity programmed to operate as one of entities operable to perform computing on digital values and to communicate with each other, the entities : ([Micali, para. 0177; ] the described technology may be performed on PCs, Laptops, and other systems comprising one or more processors and computer storage)
This claim recites a computer system that is programmed to operate in accordance to the steps disclosed in the method of claim 1, have limitations that are similar to those of claim 1, and thus is rejected with the same rationale applied against claim 1.   

As per claim 18, Micali in view of Whyte, and further in view of Sun teaches claim 17.  
As this claim has limitations that are similar to those of claim 2, it is rejected with the same rational applied against claim 2. 

As per claim 20, Micali in view of Whyte, and further in view of Sun teaches claim 17.  
As this claim has limitations that are similar to those of claim 4, it is rejected with the same rational applied against claim 4. 

Claims 3, 7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Micali in view of Whyte, Sun, and further in view of Jin Wang et al., “RPRep: A Robust and Privacy-Preserving Reputation management Scheme for Pseudonym-Enabled VANETs“ International Journal of Distributed Sensor Networks, Volume 2016, Article ID 6138251. (hereinafter “Wang”).  

As per claim 3, Micali in view of Whyte and Sun teaches claim 1.  
Micali does not teach wherein the CA is unable to determine the associated activation code nor the associated blinded activation code.   
([Wang, pg. 3, col. 2, ln. 1-5; pg. 3, col. 2, ln. 16-22] the Pseudonym Server [or CA] generates a bunch of pseudonym certificates which do not contain any identifiable information and cannot be used to link a particular user to another certificate.  Instead, in order to activate the service, the vehicle needs to get reputation certificates from a separate reputation server.  Thus, the CA is unable to determine the associated activation code [which contains the vehicle’s identifiable information])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali, Whyte and Sun with the teachings of Wang to include the additional element of wherein the CA is unable to determine the associated activation code nor the associated blinded activation code.  One of ordinary skill in the art would have been motivated to make this modification because disclosure of a target’s unique vehicle ID is a potential threat to the user’s privacy and such a system will preserve the vehicle’s privacy (Wang, pg. 2, col. 1, ln. 26-37). 

As per claim 7, Micali in view of Whyte and Sun teaches claim 6.
Micali does not teach wherein the second entity and the CA together are unable to link the blinded activation code to the associated certificate generation request.  
However, Wang teaches wherein the second entity and the CA together are unable to link the blinded activation code to the associated certificate generation request.  ([Wang, pg. 3, col. 2, ln. 1-5; pg. 3, col. 2, ln. 16-22; pg. 8, col. 1, ln. 4-23] the pseudonym server [the CA] and the reputation server [the second entity], together allow the vehicle to have functioning certificates.  However the pseudonym server and the reputation server is unable to collude together to link the activation code to the associate certificate generation request as the vehicle utilizes a k-Anonymity Strategy to effectively shuffle its pseudonym and make an attacker unaware of any link between the pseudonym and the vehicle’s actual identity)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Micali, Whyte and Sun with the teachings of Wang to include the additional element of wherein the second entity and the CA together are unable to link the blinded activation code to the associated certificate generation request.  One of ordinary skill in the art would have been motivated to make this modification because such modification would enable the system to resist attacks where the identity of the vehicle may be linked to the pseudonym certificate associated with that vehicle (Wang, pg. 2-3, sec. 1.2).

As per claim 11, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 3, it is rejected with the same rational applied against claim 3. 

As per claim 15, Micali in view of Whyte, and further in view of Sun teaches claim 9.  
As this claim has limitations that are similar to those of claim 7, it is rejected with the same rational applied against claim 7. 

As per claim 19, Micali in view of Whyte and Sun teaches claim 17.  
As this claim has limitations that are similar to those of claim 3, it is rejected with the same rational applied against claim 3.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        4/9/2021